Citation Nr: 1722104	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for heart disease for the purpose of retroactive benefits under Nehmer v. Veterans Administration of the Gov't of the U.S.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to November 1969, including service in the Republic of Vietnam.  He received a Combat Infantryman Badge and a Bronze Star Medal.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction resides with the RO in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran had a claim pending for service connection for a heart disability in the late 1980s.  The Veteran's original claims file has apparently been lost.  The Board observes that the BIRLS printouts in the claims file reflect that the Veteran was previously denied service connection for a heart condition; however it does not indicate the date on which that claim was denied.  The BIRLS records also reflect that the Veteran had a VA insurance file that was active in the late 1990s.  The Board observes that the VA insurance file may contain VA records and/or medical records that would be germane to the appellant's pending Nehmer claim.  The BIRLS printout dated May 2012 reflects that the file's then-current location was Kansas City.  On remand, the Veteran's VA insurance file should be requested.

In addition, the appellant asserts that the Veteran had a RO hearing in the fall of 1988, in which the Veteran was represented by Disabled American Veterans (DAV).  On remand, request that the appellant identify the location of the hearing and then perform a search of archives or databases that may contain a record of the hearing.  Also, notify the appellant that DAV may have archived records germane to her claim that she might request. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant and request that she identify the location of the 1988 hearing; then perform a search of archives or databases that may contain a record of the hearing.  Document all efforts in the claims file.

2.  Notify the appellant that DAV may have archived records germane to her claim that she might request.

3.  Attempt to obtain the Veteran's VA insurance file and associate it with the claims file.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




